DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “said fluid piston, and is expelled” in line 17-18. The coma is not needed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said rotor defining an internal axial cavity with a cylindrical surface, an annular peripheral collection cavity, and a tapered radial channel fluidly connecting said internal axial cavity and said annular peripheral collection cavity” in line 3-6. This recitation is rendered indefinite due to if an internal axial cavity is fluidly connecting said internal axial cavity and said annular peripheral collection cavity or a tapered radial channel fluidly connecting said internal axial cavity and said annular peripheral collection cavity. Suggested correction: “said rotor defining an internal axial cavity with a cylindrical surface, an annular peripheral collection cavity, and a tapered radial channel, wherein the tapered radial channel fluidly connecting said internal axial cavity and said annular peripheral collection cavity”.
Claim 1 recites “a column of gas” in line 17. This renders the claim indefinite due to if the gas is the same gas as in line 1. Suggest correction: “a column of the gas”.
Claim 1 recites “leaving the compressed gas to be drawn off through the compressed gas outlet” in line 20. This renders the claim indefinite due to if the gas is the same gas as in line 1. Suggest correction: “leaving the gas that is compressed [[the compressed gas]] to be drawn off through the compressed gas outlet”. 
Claim 5 recites “to scoop processing liquid into the tapered radial channel” in line 3-4. This renders the claim indefinite due to if the processing liquid is the same processing liquid as in claim 1. Suggest correction: “to scoop the processing liquid into the tapered radial channel”.
Claim 17 recites “causing the portion of processing liquid to travel” in line 12. This renders the claim indefinite due to if the processing liquid is the same processing liquid as in line 6. Suggest correction: “causing the portion of the processing liquid to travel”.
Claim 17 recites “a column of gas” in line 13. This renders the claim indefinite due to if the gas is the same gas as in line 1. Suggest correction: “a column of the gas”.
Claim 17 recites “expelling the portion of processing” in line 15. This renders the claim indefinite due to if the processing liquid is the same processing liquid as in line 6. Suggest correction: “expelling the portion of the processing liquid”.
Claim 17 recites “a column of gas” in line 15. This renders the claim indefinite due to if the gas is the same gas as in line 1. Suggest correction: “a column of the gas”.
Claim 17 recites “the peripheral wall” in line 17. There is insufficient antecedent basis for this limitation in the claim. Suggest correction: “a [[the]] peripheral wall”.
Claim 2-4 and 6-16 depend off of indefinite claims. Therefore, the claims are rendered indefinite. 
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The pathing of the processing fluid to make a liquid ring is considered allowable subject matter. 
Staveren et al. US 3612723 and Cantemir et al. US 20140147244 discloses the closest prior art that is a similar ring compressor that injects fluid into the blade area, but does not disclose the "radial channel" that fluidly collects the internal axial cavity and annular peripheral collection cavity. There is also no a liquid drain outlet where peripheral liquid ring drains the liquid. 
Zhang et al. US 20180023516 discloses a similar pattern of compressing the gas, but has a very different structure where there would be not a motivation and rationale to combine. Cherry et al. US 20190331138 discloses a similar structure of compressing gas but does not have the same liquid pathing as the instant application. 
Conclusion
It is noted that the present application does not currently have a Power of Attorney (note the Filing Receipt, for example). If Applicant desires to communicate with the Examiner in order to make an Examiner’s Amendment, then a Power of Attorney must be filed in order for the Examiner to be authorized to make any Examiner’s Amendment. Note MPEP 408.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745